Citation Nr: 1543234	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of basic eligibility for nonservice-connected pension benefits.  

2.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for posttraumatic stress disorder (PTSD), "scar of the left breast, residual of injuries," residuals of punji stick injuries, malaria, a right eye disability, a disability of the nails of the second toes of the feet, a disability manifested by chest pain, pulmonary tuberculosis, a left eye disability, and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had certified military status as follows: Missing: January 1, 1944 to March 28, 1945; status under MPA terminated: March 28, 1945; recognized guerrilla service: March 29, 1945 to July 1, 1945, with service in the Philippine Scouts from February 8, 1946 to December 31, 1948.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  In February 2010, the RO denied the appellant's claim of entitlement to nonservice-connected disability pension benefits.  In May 2015, the RO determined that new and material evidence had not been submitted to reopen the appellant's claims for service connection for PTSD, "scar of the left breast, residual of injuries," residuals of punji stick injuries, malaria, a condition manifested by bleeding in the right eye, "residual of injury, nails of second toes of the feet," a disability manifested by chest pain, pulmonary tuberculosis, "cataract (previously rated as eye condition) postextraction and intraocular lens placement, left," and hearing loss.  The Board has recharacterized the issues as stated on the cover page of this decision.  

Jurisdiction over the appellant's claims file is currently with the RO in Hartford, Connecticut.  

In September 2015, the appellant was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for PTSD, "scar of the left breast, residual of injuries," residuals of punji stick injuries, malaria, a right eye disability, a disability of the nails of the second toes of the feet, a disability manifested by chest pain, pulmonary tuberculosis, a left eye disability, and hearing loss, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1971, the Board denied a claim for nonservice-connected disability pension benefits.
 
2.  The evidence received since the Board's February 1971 decision, which denied a claim for nonservice-connected disability pension benefits, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received since the Board's February 1971 decision which denied a claim for nonservice-connected disability pension benefits; the claim for nonservice-connected disability pension benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially asserts that he is eligible for nonservice-connected pension benefits.  He has asserted, inter alia, that he served with the 11th Airborne Division between July 1945 and February 1946.  See e.g., appellant's statements, received in June 1994 and November 2009.  

With regard to POW (prisoner of war) status, he has asserted that he was captured by the Japanese for about two days in 1944, but that he escaped.  See e.g., appellant's statement, received in August 1994.  However, he has indicated that he does not have POW status on a number of other occasions.  See e.g., appellant's claims (VA Form 21-526), received in June 2001 and July 2009.  

The U.S. Court of Appeals for the Federal Circuit has held that the new and material evidence requirement set forth in 38 U.S.C.A. § 5108 applies to the reopening of claims that were previously disallowed for any reason, including those claims for establishing status as a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of that holding, it appears clear that claim for basic eligibility that has previously been finally denied must first meet the new and material evidence requirement before such a claim can be reopened.

A review of the claims file shows that the appellant's claim for nonservice-connected pension benefits was denied in final Board decisions, dated in June 1969 and February 1971.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.1100.  The RO subsequently denied claims for nonservice-connected pension on multiple occasions between 1973 and 2004.  It appears that on some occasions, the appellant submitted statements within one year of the decisions, which were somewhat vague in nature, but at least some of which could be construed as notices of disagreement.  See 38 C.F.R. § 20.201 (2015).  However, a statement of the case was not issued in response to any of these statements.  

In order to avoid any prejudice to the appellant, the Board will therefore assume that its February 1971 denial of the claim is the most recent and final denial.  

Rating actions from which an appeal is not perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The Secretary shall pay to each veteran of a period of war who meets the service requirements prescribed in section 1521(j) of title 38, U.S. Code, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521. 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015). 

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2015). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) (emphasis added).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (2015). 

Title 38 of the United States Code authorizes the Secretary of Veterans Affairs (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that authority, the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions under which the VA may extend veterans' benefits based upon service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus status as a veteran for VA benefits purposes) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. §§ 3.41 (authorizing veteran status for Philippine veterans "from the date certified by the Armed Forces [of the United States]"); 3.203(a) (requiring service department documentation of service where available); 3.203(c) (requiring service department verification of service where documentation is not available). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203. 

With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, if the United States service department declines to verify the claimed service, the applicant's only recourse lies within the relevant service department, not VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service.  Id.  

The evidence of record at the time of the Board's February 1971 decision included a claim from the appellant (VA Form 21-526), and an associated statement, received in May 1966, which showed that he listed his service as from September 1943, with induction in January 1944, to July 15, 1945, with the 3rd battalion, 75th Infantry, 7th MD (miliary district), and from February 8, 1946 to December 29, 1948 with the 504th Signal Heavy Construction Platoon PS (Philippine Scouts).  See also VA Form 07-3101, received in September 1966.  

A certificate, dated December 3, 1948, which noted the appellant's discharge from the Philippine Scouts, was of record.

A USAAC Form 632, dated in September 1966, stated that the appellant had certified military status as follows: Missing: January 1, 1944 to March 28, 1945; status under MPA terminated: March 28, 1945; recognized guerrilla service: March 29, 1945 to July 1, 1945.  The form stated that he did not have POW (prisoner of war) status, and that his guerrilla unit was the 75th Infantry Regiment, 7th MD.  

In February 1971, the Board denied the claim.  The Board stated that the appellant had recognized guerrilla service during World War II from January 1944 to July 1945, and service as a Philippine Scout under Section 14 of Public Law 190, 79th Congress, from February 1946 to December 1948.  The Board concluded that the appellant's guerrilla service, and Philippine Scout service, were not to be considered active duty for pension purposes.  

At the time of the Board's February 1971 decision, there was no documentation from a United States service department to show qualifying service and none of the documents of record constituted valid evidence of such service, as none of those documents was issued by a United States military service department.  

The most recent and final denial of this claim was in February 1971.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the Board's February 1971 decision includes a variety of what may be characterized as "identification documents" for the appellant, to include inter alia membership cards in veterans associations, to include one for the 11th Airborne Division, and a 1992 certificate from the Department of Immigration and Naturalization Service.  

An official statement from the Department of the Army, Office of the Adjutant General, dated in February 1984, is signed by an adjutant general, and states that the appellant was a member of the Philippine Commonwealth Army, including the recognized guerrillas "in the service of the Armed Forces of the United States," from January 1, 1944 to July 1, 1945, and that "service was pursuant to the Call of the President of the United States 26 July 1941."  An associated statement, dated that same month, states, "The official seal of the Adjutant General affixed to the document is proof of its authenticity.  This statement will serve any purposes for which a certificate of military service is required."  Unfortunately, this is not the case.
 
A discharge (WD AGO Form 53-280), received in August 2013, indicates that the appellant served with the 504th Signal Heavy Construction Platoon (PS), between February 8, 1946 and December 31, 1948; his awards are listed as the World War II Victory Medal, and the Philippine Independence Ribbon.  The portion of the discharge labelled "prior service" (item #39) contains the word "none."

A DD Form 215 ("correction to DD Form 214, certificate of release, or discharge from active duty"), notes a corrected separation date of December 31, 1948.  

This evidence, which was not of record at the time of the Board's February 1971 decision, and which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  None of the submitted evidence includes any documentation from a United States service department to show qualifying service.  Other than (unverified) service between July 1945 and February 1946, the appellant has not contested that he had any service other than what was noted at the time of the Board's February 1971 decision.  

In any event, beyond the above, based upon the provisions of 38 C.F.R. § 3.203, none of the documents submitted by the appellant constitutes valid evidence of service, because none of those documents was issued by a United States military service department, they are therefor, while "new", not material, the statement from the apparent Adjutant General notwithstanding. 

Moreover, the appellant has provided no further evidence that would warrant a request for re-certification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  While the Board understands the contentions, it is important for the appellant to understand that based on a detailed review of this record there is no indication that some form of re-certification from the service department (even if they undertook this effort, recent indications are they are no longer making these "re-certifications" from World War II in light of the facts that these events occurred more than sixty-five years ago) would provide any evidence that would support the granting of this claim.  In this regard, it is also must be noted, based on the Veteran's testimony before the undersigned, that the appellants statements are not always clear on key points  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].  While the standard for reopening a claim is low, the testimony in this case did not provide a basis under the law to reopen this claim. 

In summary, the appellant's service in the Commonwealth Army of the Philippines and/or the guerillas does not constitute active duty in the United States Armed Forces for pension benefit purposes.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  The Board therefore finds that the new evidence is not material, and that it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

The VCAA is not applicable to the present claim, as it is a question of law whether the appellant's service qualifies as active service for VA pension benefits.  The U. S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no effect on an appeal where the law is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).  Under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004).  As explained above, there is no legal basis to grant the present claim. 

Finally, the appellant has been informed (1) about the information and evidence not of record that is necessary to substantiate the claim for entitlement to basic eligibility to VA benefits; (2) about the information and evidence that VA will seek to provide; (3) about the information and evidence the claimant is expected to provide; and (4) the need to provide any evidence in his possession that pertains to the claim.  See Pelea v. Nicholson, 19 Vet. App. 296 (2005).  In this case, in letters dated in October 2009 and July 2010, in the February 2010 decision on appeal, and in the August 2011 statement of the case, the appellant received adequate notice, including citation to 38 C.F.R. § 3.203 (in the statement of the case).  Accordingly, the claim must be denied.

ORDER

New and material evidence has not been received that is sufficient to reopen the claim of basic eligibility for nonservice-connected pension benefits; the claim is not reopened.


REMAND

In May 2015, the RO determined that new and material evidence had not been received to reopen the appellant's claims of entitlement to service connection for PTSD, "scar of the left breast, residual of injuries," residuals of punji stick injuries, malaria, a right eye disability, a disability of the nails of the second toes of the feet, a disability manifested by chest pain, pulmonary tuberculosis, a left eye disability, and hearing loss.  

In June 2015, the appellant filed a timely notice of disagreement (NOD) as to this denial.  

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the May 2015 rating decision, the RO must now provide the appellant with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of whether new and material evidence has been received to reopen the appellant's claims of entitlement to service connection for PTSD, "scar of the left breast, residual of injuries," residuals of punji stick injuries, malaria, a right eye disability, a disability of the nails of the second toes of the feet, a disability manifested by chest pain, pulmonary tuberculosis, a left eye disability, and hearing loss. The appellant should be advised that he may perfect his appeal of this issue by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


